Order entered June 21, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00465-CV

             IN THE INTEREST OF D.P.B. AND D.Z.B., MINOR CHILDREN

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-05-12682

                                             ORDER
        The briefing deadline in this appeal was triggered on May 3, 2019 when the clerk’s

record was filed. Although the reporter’s record had not yet been filed, appellant indicated in his

docketing statement that he had not requested the record and did not indicate he would be

requesting it.

        Appellant did not file his brief by the deadline, and when he had still not filed the brief

two days later, was notified by the Court that his brief was late. Before the Court is his response,

a letter filed June 14th explaining he requested the reporter’s record in April and had just received

an invoice for the record of the first of two trial dates he requested. He states further that he has

made payment arrangements for this invoice and asks the briefing deadline be reset until the

complete record is filed.

        We GRANT the request and ORDER as follows.
           We ORDER Donna Kindle, as the Official Court Reporter for the 303rd Judicial District

Court to file, no later than June 25, 2019, written verification appellant has been invoiced for the

record of December 7, 2018, the second trial date. We further ORDER appellant to file, no later

than June 28, 2019, written verification he has paid or made arrangements to pay that invoice.

The complete reporter’s record shall be filed no later than July 15, 2019 and appellant shall file

his brief no later than August 14, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Kindle and the

parties.




                                                     /s/     KEN MOLBERG
                                                             JUSTICE